Citation Nr: 1220687	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  02-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint pain in the hands, legs, and feet.

2.  Entitlement to service connection for a disability manifested by loss of balance.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active naval service from July 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in February 2010, at which time the Board denied the issues currently before the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court vacated the Board's decision with respect to the two issues currently before the Board and remanded the case to the Board for action consistent with the memorandum decision. 


REMAND

The Board finds that additional development is required before the issues on appeal are decided.  

The Court has held that if a claim is being denied for lack of evidence of a current disability, and no medical examination has been provided by VA or medical evidence submitted by the appellant, then this lack of evidence gives rise to a duty of the Board hearing officer to suggest the submission of this evidence.  Bryant v. Shinseki, 23 Vet. App. 488, 493 (2010).  

In the July 2011 memorandum decision, the Court found that the Board failed in its duty to fully explain the issues on appeal and to suggest the submission of evidence that may have been overlooked when the Veteran had his Board hearing in November 2009.  

Therefore, the case is remanded for the Veteran to be informed of the evidence that is needed in order to substantiate his claim.  

Accordingly, the case is REMANDED to the RO for the following actions:

1. The Veteran should be informed that he should submit or identify medical evidence showing that he currently has the disabilities at issue or has had the disabilities at issue during the pendency of the claims.  He should also be informed that he should submit or identify medical or scientific evidence showing that his claimed disabilities are or could be related to an in-service disease, injury or event.   

2. The RO should undertake any other development it determines to be warranted.  

3. Then, the RO should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

